EXHIBIT 10.1
SUPPORT AGREEMENT
          THIS SUPPORT AGREEMENT (this “Agreement”), dated as of October 25,
2010, is made and entered into by and between Quanta Services, Inc. (“Quanta”),
a Delaware corporation, Quanta Services EC Canada Ltd. (“Exchangeco”), a British
Columbia company, Quanta Services CC Canada Ltd. (“Callco”), a British Columbia
company, and Valard Holdings Ltd., an Alberta corporation, and Adam Budzinski
(each hereinafter referred to as a “holder of Exchangeable Shares”).
RECITALS
          WHEREAS pursuant to a share purchase agreement dated as of the date
hereof (the “Share Purchase Agreement”) to which the parties hereto and certain
other persons are a party, Exchangeco has agreed to acquire all of the issued
and outstanding shares in the capital of Valard Construction (2008) Ltd., Valard
Construction Ltd. and Sharp’s Construction Services 2006 Ltd. (collectively the
“Targets”);
          AND WHEREAS in accordance with the Share Purchase Agreement, the
holders of the Exchangeable Shares will sell their shares of the Targets for one
or a combination of cash, Class A Non-Voting Exchangeable common shares in the
capital of Exchangeco (the “Exchangeable Shares”) having substantially the
rights, privileges, restrictions and conditions set out in Schedule “A” hereto
(the “Share Provisions”), Quanta Shares and certain other consideration
(including voting rights pursuant to a Special Voting Share (as defined below));
          AND WHEREAS the Exchangeable Shares may be retracted or redeemed for
Quanta Shares, subject to the overriding right of Callco to directly or
indirectly purchase the Exchangeable Shares in certain circumstances in exchange
for Quanta Shares;
          AND WHEREAS in accordance with the Share Purchase Agreement, the
parties hereto have agreed to enter into this Agreement;
          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1 Defined Terms
          Each term denoted herein by initial capital letters (or by lower case
letters in the case of the definition of “including”) and not otherwise defined
herein shall have the meaning ascribed thereto in the Share Provisions.

 



--------------------------------------------------------------------------------



 



1.2 Interpretation Not Affected by Headings
          The division of this Agreement into Articles, Sections and other
portions and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. Unless
otherwise indicated, all references to an “Article” or “Section “ followed by a
number and/or a letter refer to the specified Article or Section of this
Agreement. The terms “this Agreement”, “hereof”, “herein” and “hereunder” and
similar expressions refer to this Agreement and not to any particular Article,
Section or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.
1.3 Number, Gender
          Words in the singular number only shall include the plural and vice
versa and words in one gender shall include all genders.
1.4 Date for any Action
          If any date on which any action is required to be taken under this
Agreement is not a Business Day, such action shall be required to be taken on
the next succeeding Business Day.
ARTICLE 2
COVENANTS
2.1 Covenants Regarding Exchangeable Shares
          So long as there are outstanding any Exchangeable Shares not owned by
Quanta, Callco or other Quanta Affiliates, Quanta shall:

  (a)   subject to applicable law, not declare or pay any dividend on Quanta
Shares unless (i) Exchangeco shall simultaneously declare or pay, as the case
may be, an equivalent dividend (as provided for in Section 3 of the Share
Provisions) on the Exchangeable Shares and (ii) Exchangeco shall have sufficient
money or other assets or authorized but unissued securities available to enable
the due declaration and the due and punctual payment, in accordance with
applicable law, of any such dividend on the Exchangeable Shares;     (b)  
advise Exchangeco sufficiently in advance of the declaration by Quanta of any
dividend on Quanta Shares and take all such other actions as are reasonably
necessary, in co-operation with Exchangeco, to ensure that the respective
declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on Quanta Shares;     (c)   take all
such actions and do all such things as are reasonably necessary or desirable to
enable and permit Exchangeco, in accordance with applicable law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Liquidation Price, the Retraction Price or the Redemption Price in respect of
each

- 2 -



--------------------------------------------------------------------------------



 



      issued and outstanding Exchangeable Share upon a Liquidation Distribution,
the delivery of a Retraction Request by a holder of Exchangeable Shares or a
redemption of Exchangeable Shares by Exchangeco, as the case may be, including
all such actions and all such things as are reasonably necessary or desirable to
enable and permit Exchangeco to deliver or cause to be delivered Quanta Shares
or cash to the holders of Exchangeable Shares in accordance with the provisions
of Sections 4, 5 or 6, as applicable, of the Share Provisions;     (d)   take
all such actions and do all such things as are reasonably necessary or desirable
to enable and permit Callco, in accordance with applicable law, to exercise the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
including all such actions and all such things as are necessary or desirable to
enable and permit Callco to cause the Quanta Shares to be delivered to the
holders of Exchangeable Shares in accordance with the provisions of Section 7 of
the Share Provisions, provided that in the event that Callco is unable to
exercise the Liquidation Call Right, the Retraction Call Right or the Redemption
Call Right, Quanta shall take all such actions and do all such things in the
place and stead of Callco as are reasonably necessary or desirable to enable and
permit Quanta to issue and deliver Quanta Shares to the holders of Exchangeable
Shares in accordance with the provisions of Section 7 of the Share Provisions;  
  (e)   not exercise its vote as a direct or indirect shareholder to initiate
the voluntary liquidation, dissolution or winding-up of Exchangeco or Callco nor
take any action or omit to take any action that is designed to result in the
liquidation, dissolution or winding-up of Exchangeco or Callco;     (f)   take
all such actions and do all such things as are reasonably necessary or desirable
to enable and permit each of Exchangeco and Callco to perform its obligations,
in accordance with applicable law, pursuant to the exercise of an Exchange Right
by holders of Exchangeable Shares, including as contemplated in Section 5.6 of
the Share Provisions;     (g)   provide holders of Exchangeable Shares with the
same information as is provided to holders of Quanta Shares, such information to
be provided at the same time and in the same manner as such information is
provided to holders of Quanta Shares, together with any other information
relevant to the Special Voting Share (as defined in Section 2.12(a));     (h)  
ensure that Exchangeco (or any successor thereto as the issuer of the
Exchangeable Shares) will continue to be a “taxable Canadian corporation” within
the meaning of the Income Tax Act (Canada); and     (i)   not take any action
relating to a plan or agreement or complete or partial liquidation, dissolution
or winding-up, merger, consolidation, continuation, change of residence,
amalgamation, restructuring, recapitalization or other material reorganization,
in each case, of Exchangeco or its successors that results

- 3 -



--------------------------------------------------------------------------------



 



      in the recognition under the Income Tax Act (Canada) (or the provincial
equivalent) of any accrued gain on the Exchangeable Shares, recognition of which
was deferred on the consummation of the transactions contemplated by the
Agreement. References in this Section 2.1 to the Income Tax Act (Canada) shall
be to the Income Tax Act (Canada) as of the date hereof and any modifications
thereof which are consistent with the general principle thereof.

2.2 Segregation of Funds
          Quanta will cause or enable Exchangeco to deposit a sufficient amount
of funds in a separate account of Exchangeco and segregate a sufficient amount
of such other assets and property as and when necessary to enable Exchangeco to
pay dividends when due and to pay or otherwise satisfy its respective
obligations under Sections 4, 5 or 6 of the Share Provisions, as applicable, and
Exchangeco will use such funds or other assets exclusively to pay such dividends
or satisfy its obligations under Sections 3, 4, 5 or 6 of the Share Provisions.
2.3 Reservation of Quanta Shares
          Quanta hereby represents, warrants and covenants in favour of
Exchangeco, Callco and the holders of Exchangeable Shares that Quanta has
reserved for issuance and will, at all times while any Exchangeable Shares are
outstanding (other than Exchangeable Shares held by Quanta, Callco or other
Quanta Affiliates), keep available, free from pre-emptive and other rights, out
of its authorized and unissued capital stock such number of Quanta Shares (or
other shares or securities into which Quanta Shares may be reclassified or
changed as contemplated by Section 2.7) as is equal to the sum of (a) the number
of Exchangeable Shares issued and outstanding from time to time and (b) the
number of Exchangeable Shares issuable upon the exercise of all rights to
acquire Exchangeable Shares outstanding from time to time (if any), plus such
other number, if any, of Quanta Shares as are now and may hereafter be required
to enable and permit (A) Quanta to meet its obligations under the Voting and
Exchange Rights Agreement dated of even date hereof between Quanta, Exchangeco,
Callco and the holders of Exchangeable Shares and under any other security or
commitment pursuant to which Quanta may now or hereafter be required to issue
Quanta Shares, and (B) Quanta, Exchangeco and Callco to meet their respective
obligations hereunder and under the Share Provisions to holders of Exchangeable
Shares, including Callco’s obligations under the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right and Quanta’s obligations
under the Exchange Rights.
2.4 Notification of Certain Events Concerning Exchangeco
          Exchangeco will promptly notify Quanta, Callco and, except in respect
of (c) and (d) of this Section, the holders of Exchangeable Shares of each of
the following events:

  (a)   any determination by the Board of Directors to institute voluntary
liquidation, dissolution or winding-up proceedings with respect to Exchangeco or
to effect any other distribution of the assets of Exchangeco among its
shareholders for the purpose of winding up its affairs, such determination not
to be less than 60 days prior to the proposed effective date of such
liquidation, dissolution, winding-up or other distribution;

- 4 -



--------------------------------------------------------------------------------



 



  (b)   Exchangeco’s receipt of, or Exchangeco becoming aware of, any threatened
or instituted claim, suit, petition or other proceedings with respect to the
involuntary liquidation, dissolution or winding-up of Exchangeco or to effect
any other distribution of the assets of Exchangeco among its shareholders for
the purpose of winding up its affairs;     (c)   receipt by Exchangeco of a
Retraction Request;     (d)   a notice of redemption is given to holders of
Exchangeable Shares upon the determination of a Redemption Date in accordance
with the Share Provisions; and     (e)   the issuance by Exchangeco of any
additional Exchangeable Shares or rights to acquire Exchangeable Shares (other
than future issuances contemplated in the Share Purchase Agreement).

2.5 Notification of Certain Events Concerning Callco
          Callco will promptly notify Quanta, Exchangeco and the holders of
Exchangeable Shares of each of the following events:

  (a)   any determination by the board of directors of Callco (subject to
Section 2.1(e)) to institute voluntary liquidation, dissolution or winding-up
proceedings with respect to Callco, such determination not to be less than
60 days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and     (b)   Callco’s receipt of, or Callco
becoming aware of, any threatened or instituted claim, suit, petition or other
proceedings with respect to the involuntary liquidation, dissolution or
winding-up of Callco or to effect any other distribution of the assets of Callco
among its shareholders for the purpose of winding up its affairs.

2.6 Delivery of Quanta Shares

  (a)   Subject to Callco’s exercise of the Liquidation Call Right, the
Retraction Call Right or the Redemption Call Right, upon notice from Exchangeco
of any event that requires Exchangeco to cause Quanta Shares to be delivered to
any holder of Exchangeable Shares:

  (i)   Quanta shall, subject to applicable law, at Exchangeco’s request and
direction forthwith issue and deliver or cause to be delivered to the former
holder of the surrendered Exchangeable Shares the requisite number of Quanta
Shares to be received by such former holder in full satisfaction of Exchangeco’s
obligations to such former holder under the Share Provisions; and     (ii)   in
consideration of the issuance and delivery of such Quanta Shares by Quanta to
such former holder of surrendered Exchangeable Shares,

- 5 -



--------------------------------------------------------------------------------



 



      Exchangeco shall forthwith issue to Callco one or more common shares in
the capital of Exchangeco having equivalent value in aggregate to such Quanta
Shares in exchange for Callco’s agreement to forthwith issue to Quanta one or
more common shares in the capital of Callco having equivalent value in aggregate
to such Quanta Shares.

    All such Quanta Shares and shares of Callco and Exchangeco shall be duly
authorized and validly issued as fully paid and non-assessable and shall be free
and clear of all liens, claims or encumbrances.

  (b)   In the event that Callco exercises the Liquidation Call Right, the
Retraction Call Right or the Redemption Call Right following notice from
Exchangeco of any event that requires Exchangeco to cause to be delivered Quanta
Shares to any holder of Exchangeable Shares:

  (i)   Callco shall forthwith cause to be issued and delivered to the former
holder of the surrendered Exchangeable Shares the requisite number of Quanta
Shares to be received by such former holder in full satisfaction of Callco’s
obligations to such former holder under the Liquidation Call Right, the
Retraction Call Right or the Redemption Call Right, as applicable; and     (ii)
  in consideration of the issuance and delivery of such Quanta Shares by Quanta
to such former holder of surrendered Exchangeable Shares, Callco shall forthwith
issue to Quanta one or more common shares in the capital of Callco having
equivalent value in aggregate to such Quanta Shares.         All such Quanta
Shares and shares of Callco shall be duly authorized and validly issued as fully
paid and non-assessable and shall be free and clear of all liens, claims and
encumbrances.

2.7 Equivalence
            So long as there are outstanding any Exchangeable Shares not owned
by Quanta, Callco or other Quanta Affiliates:

  (a)   Quanta will not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 10.2 of the Share Provisions:

  (i)   issue or distribute Quanta Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Quanta Shares) to the holders, as
a class, of the then outstanding Quanta Shares by way of stock dividend or other
distribution, other than an issue of Quanta Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Quanta Shares) (A) to
holders of Quanta Shares who exercise an option to receive dividends in Quanta
Shares (or securities exchangeable for or convertible into or carrying rights to
acquire Quanta Shares) in lieu of

- 6 -



--------------------------------------------------------------------------------



 



      receiving cash dividends or (B) pursuant to any dividend reinvestment plan
or scrip dividend;     (ii)   issue or distribute rights, options or warrants to
the holders, as a class, of the then outstanding Quanta Shares entitling them to
subscribe for or to purchase Quanta Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Quanta Shares); or     (iii)  
issue or distribute to the holders, as a class, of the then outstanding Quanta
Shares (A) shares or securities of Quanta of any class other than Quanta Shares
(other than those excepted in Section 2.7(a)(i)), (B) rights, options or
warrants (other than those excepted in Section 2.7(a)(ii)), (C) evidences of
indebtedness of Quanta or (D) assets of Quanta or its Affiliates,

      unless the economic equivalent (determined without consideration of the
tax consequences of the proposed event), as determined by Quanta in good faith
and acting reasonably, on a per share basis of such rights, options, securities,
shares, evidences of indebtedness or other assets is issued or distributed
simultaneously to holders of the Exchangeable Shares, provided, however, that
the restrictions in this Section 2.7 and in Section 2.1 shall not apply to any
securities issued or distributed by Quanta in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the Share
Purchase Agreement or as otherwise permitted by the parties to the Share
Purchase Agreement.

  (b)   Quanta will not without the prior approval of Exchangeco and the prior
approval of the holders of Exchangeable Shares given in accordance with
Section 10.2 of the Share Provisions:

  (i)   subdivide, redivide or change the then outstanding Quanta Shares into a
greater number of Quanta Shares;     (ii)   reduce, combine, consolidate or
change the then outstanding Quanta Shares into a lesser number of Quanta Shares;
or     (iii)   reclassify or otherwise change Quanta Shares or effect an
amalgamation, merger, reorganization or other transaction affecting Quanta
Shares,

      unless the same or an economically equivalent change (determined without
consideration of the tax consequences of the proposed change), as determined by
Quanta in good faith and acting reasonably, shall simultaneously be made to, or
in the rights of the holders of, the Exchangeable Shares (including changes to
the number of votes attaching to the Special Voting Share contemplated in
Section 2.12 so as to ensure that the relative voting rights of the holders of
Exchangeable Shares at any meeting of the shareholders of Quanta remain
unchanged).

- 7 -



--------------------------------------------------------------------------------



 



  (c)   Quanta will ensure that the record date for any event referred to in
Section 2.7, or, if no record date is applicable for such event, the effective
date for any such event, is not less than 10 Business Days after the date on
which such event is declared or announced by Quanta (with contemporaneous
notification thereof by Quanta to Exchangeco).     (d)   Quanta and Exchangeco
agrees to take or cause to be taken all commercially reasonable steps for the
purposes of ensuring that appropriate dividends are paid or other distributions
are made by Exchangeco, or subdivisions, redivisions or changes are made to the
Exchangeable Shares, in order to implement the required economic equivalency
with respect to Quanta Shares and the Exchangeable Shares as provided for in
this Section 2.7.     (e)   Holders of Exchangeable Shares shall (i) be entitled
to receive, contemporaneous with receipt by Quanta shareholders, the same
financial and other information and documentation sent by Quanta to its
shareholders in their capacity as shareholders of Quanta and (ii) be entitled to
the same access to the books and records of Quanta as Quanta shareholders.

2.8 Tender Offers, Etc.
          In the event that a tender offer, share exchange offer, issuer bid,
take-over bid or other transaction or series of related transactions (including
any reconstruction, reorganization, merger or consolidation) affecting Quanta
Shares (an “Offer”) is proposed by Quanta or is proposed to Quanta or its
shareholders and is recommended by the board of directors of Quanta, or is
otherwise effected or to be effected with the consent or approval of the board
of directors of Quanta, and any Exchangeable Shares are not redeemed by
Exchangeco or purchased by Callco pursuant to the Redemption Call Right as
contemplated by and in compliance with the Share Provisions, then Quanta will
use its reasonable efforts expeditiously and in good faith to take all such
actions and do all such things as are reasonably necessary or desirable to
enable and permit holders of Exchangeable Shares to participate in such Offer to
the same extent and on an economically equivalent basis as the holders of Quanta
Shares, without discrimination. Without limiting the generality of the
foregoing, Quanta will use its reasonable efforts expeditiously and in good
faith (in the case of a transaction by Quanta or where Quanta is a participant
in the negotiation thereof) to ensure that holders of Exchangeable Shares may
participate in all such Offers without being required to retract the
Exchangeable Shares as against Exchangeco (or, if so required, to ensure that
any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the rights of Exchangeco
under the Share Provisions to redeem (or Callco to purchase pursuant to the
Redemption Call Right) the Exchangeable Shares, in the event of a Quanta Control
Transaction.
2.9 Ownership of Voting Shares of Exchangeco and Callco
          Without the prior approval of Exchangeco, Callco and the holders of
Exchangeable Shares given in accordance with Section 10.2 of the Share
Provisions, Quanta covenants and agrees in favour of Exchangeco, Callco and the
holders of Exchangeable Shares

- 8 -



--------------------------------------------------------------------------------



 



that, as long as any of the Exchangeable Shares outstanding are owned by any
Person (other than Quanta, Callco or other Quanta Affiliates), Quanta will be
and shall remain the direct or indirect beneficial owner of all issued and
outstanding voting shares in the capital of Exchangeco and Callco and Quanta
shall use all commercially reasonable efforts to ensure that each of Exchangeco
and Callco is in good standing under its jurisdiction of incorporation.
2.10 Acknowledgements in Favour of Quanta and Callco

      The holders of Exchangeable Shares acknowledge and agree as follows:    
(a)   Callco has certain rights with respect to the Exchangeable Shares as more
particularly set out in the Share Provisions, including the Liquidation Call
Right, the Retraction Call Right and the Redemption Call Right, and acknowledge
the overriding nature of such rights in connection with the liquidation,
dissolution or winding-up of Exchangeco or the retraction or redemption of
Exchangeable Shares, as the case may be, and agree to be bound thereby in favour
of Callco as provided in the Share Provisions;     (b)   nothing in this
Agreement shall require Quanta to register, qualify or take any other step to
enable the Quanta Shares issuable upon the exchange of Exchangeable Shares to be
freely traded in Canada or the United States; and     (c)   except pursuant to
the Special Voting Share (as defined below), such holder of Exchangeable Shares
will not be entitled directly or indirectly to any voting rights at any meeting
of the stockholders of Quanta, Callco or Exchangeco.

2.11 Quanta and Affiliates Not to Vote Their Exchangeable Shares
            Quanta covenants and agrees that it will appoint and cause to be
appointed proxyholders with respect to all of the Exchangeable Shares held by
it, Callco or other Quanta Affiliates for the sole purpose of attending each
meeting of holders of Exchangeable Shares in order to be counted as part of the
quorum for each such meeting. Quanta further covenants and agrees that it will
not, and will cause Callco and other Quanta Affiliates not to, exercise any
voting rights which may be exercisable by holders of Exchangeable Shares from
time to time pursuant to the Share Provisions or pursuant to the provisions of
the Act (or any successor or other corporate statute by which Exchangeco may in
the future be governed) with respect to any of the Exchangeable Shares held by
it, Callco or other Quanta Affiliates in respect of any matter considered at any
meeting of holders of Exchangeable Shares.
2.12 Special Voting Share

  (a)   In accordance with the terms and conditions of the Share Purchase
Agreement, Exchangeco will cause Quanta to issue in trust on behalf of the
holders of Exchangeable Shares one share of its Series F Preferred Stock (a
“Special Voting Share”) entitling the holder of the Special Voting Share to a
number of votes on any resolution to be voted on by holders of Quanta Shares at
any meeting of the shareholders of Quanta equal to the number of Exchangeable
Shares on the record date for such meeting (other than Exchangeable Shares held
by Quanta, Callco

- 9 -



--------------------------------------------------------------------------------



 



      and other Affiliates of Quanta). So long as there are any Exchangeable
Shares outstanding (other than Exchangeable Shares held by Quanta, Callco and
other Affiliates of Quanta), Quanta will not issue any additional share of the
same class as the Special Voting Share, and will not amend, alter, change or
repeal the terms of the Special Voting Share without the prior approval of the
holders of the Exchangeable Shares in accordance with Section 11.2 of the Share
Provisions.     (b)   In the event that the Special Voting Share is entitled to
be purchased by Quanta in accordance with its share terms, each holder of
Exchangeable Shares hereby irrevocably and unconditionally appoints Quanta with
effect on and from the date hereof as his attorney with full powers of
substitution in his name and for him and on his behalf (and to the complete
exclusion of any rights he may have in such regard) to lawfully transfer such
Special Voting Share to Quanta for the consideration set forth in such share
terms.

2.13 Rule 10b-18 Purchases
               For certainty, nothing contained in this Agreement shall limit
the ability of Quanta to make a “Rule 10b-18 Purchase” of Quanta Shares pursuant
to Rule 10b-18 of the U.S. Securities Exchange Act of 1934, as amended, or any
successor provisions thereof.
ARTICLE 3
QUANTA SUCCESSORS
3.1 Certain Requirements in Respect of Combination, Etc.
               So long there are any Exchangeable Shares outstanding that are
not owned by Quanta, Callco or other Quanta Affiliate, unless a Redemption Date
has been established by the Board of Directors as a result of a Quanta Control
Transaction, Quanta shall not consummate any transaction contemplated by clause
(i) or (ii) of the definition of Quanta Control Transaction, unless:

  (a)   such other Person or continuing corporation (the “Quanta Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Quanta Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Quanta Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Quanta under this Agreement; and  
  (b)   the terms and conditions of such transaction substantially preserve and
do not impair in any material respect any of the rights, duties, powers and
authorities of the other parties hereunder.

- 10 -



--------------------------------------------------------------------------------



 



3.2 Vesting of Powers in Successor
               Whenever the conditions of Section 3.1 have been duly observed
and performed, if required by Section 3.1 the parties hereto shall execute and
deliver a supplemental agreement hereto and thereupon the Quanta Successor shall
possess and from time to time may exercise each and every right and power of
Quanta under this Agreement in the name of Quanta or otherwise and any act or
proceeding by any provision of this Agreement required to be done or performed
by the board of directors of Quanta or any officers of Quanta may be done and
performed with like force and effect by the directors or officers of such Quanta
Successor.
3.3 Wholly-Owned Subsidiaries
               Nothing herein shall be construed as preventing the amalgamation
or merger of any Quanta Affiliate with or into Quanta or any other Quanta
Affiliate (except for the amalgamation of Exchangeco with Callco) or, subject to
Section 2.1(e), the winding-up, liquidation or dissolution of any Quanta
Affiliate. For greater certainty, nothing herein shall be construed as
preventing the amalgamation of Exchangeco with one or more of the Targets. Upon
the amalgamation of Exchangeco with one or more of the Targets, all references
to “Exchangeco” in this Agreement shall be deemed to be references to such
amalgamated company.
ARTICLE 4
GENERAL
4.1 Term
               This Agreement shall come into force and be effective as of the
date hereof and shall terminate and be of no further force and effect at such
time as no Exchangeable Shares (or securities or rights convertible into or
exchangeable for or carrying rights to acquire Exchangeable Shares) are held by
any Person other than Quanta, Callco or any other Quanta Affiliate.
4.2 Changes in Capital of Quanta and Exchangeco
               At all times after the occurrence of any event contemplated
pursuant to Section 2.7 or otherwise, as a result of which either Quanta Shares
or the Exchangeable Shares or both are in any way changed, this Agreement shall
forthwith be amended and modified as necessary in order that it shall apply with
full force and effect, with the appropriate changes, to all new securities into
which Quanta Shares or the Exchangeable Shares or both are so changed and, at
any party’s request, the parties hereto shall execute and deliver an agreement
in writing giving effect to and evidencing such necessary amendments and
modifications.
4.3 Severability
               If any provision of this Agreement is held by any court of
competent jurisdiction to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby and this Agreement shall be carried out as
nearly as possible in accordance with its original terms and conditions. The
parties

- 11 -



--------------------------------------------------------------------------------



 



hereto further agree to replace such invalid, illegal or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of such invalid,
illegal or unenforceable provision.
4.4 Amendments and Modifications
               This Agreement may not be amended or modified except by an
agreement in writing executed by Quanta, Callco, Exchangeco and, subject to
Section 4.5, with the approval of the holders of Exchangeable Shares (or their
duly appointed attorney) obtained in accordance with Section 10.2 of the Share
Provisions. Exchangeco, at the request of Quanta, shall call a meeting or
meetings of the holders of the Exchangeable Shares for the purpose of
considering any proposed amendment or modification requiring approval pursuant
to this Section. Any such meeting or meetings shall be called and held in
accordance with the articles of Exchangeco, including the Share Provisions, and
all applicable laws.
4.5 Permitted Amendments
               Notwithstanding the provisions of Section 4.4, Quanta, Callco and
Exchangeco may in writing at any time and from time to time, without the
approval of holders of Exchangeable Shares, amend or modify this Agreement for
the purposes of:

  (a)   adding to the covenants of Quanta, Callco and Exchangeco, provided that
each shall be of the good faith opinion that such additions will not be
prejudicial to the rights or interests of holders of Exchangeable Shares;    
(b)   making such amendments or modifications not inconsistent with this
Agreement as may be necessary or desirable with respect to matters or questions
which, in the good faith opinion of each of Quanta, Callco and Exchangeco, it
may be expedient to make, provided that each shall be of the good faith opinion
that such amendments or modifications will not be prejudicial to the rights or
interests of holders of Exchangeable Shares; or     (c)   making such changes or
corrections which, on the advice of counsel to Quanta, Callco and Exchangeco are
required for the purpose of curing or correcting any ambiguity or defect or
inconsistent provision or clerical omission or mistake or manifest error,
provided that each shall be of the good faith opinion that such changes or
corrections will not be prejudicial to the rights or interests of holders of
Exchangeable Shares.

4.6 Enurement
               This Agreement shall be binding upon and enure to the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives and permitted assigns.

- 12 -



--------------------------------------------------------------------------------



 



4.7 Notices to Parties
               All notices, requests, demands and other communications hereunder
must be made in writing and will be deemed to have been duly given if given in
the manner specified in the Share Purchase Agreement and such notice will be
deemed to have been received on the date specified therein. For purposes hereof,
notice given to any of Quanta, Callco or Exchangeco shall be deemed to be notice
given to each of them.
4.8 Controlling Law; Amendment
               This Agreement will be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein without reference to its choice of law rules. This Agreement may not be
amended, modified or supplemented except by written agreement of the parties
hereto.
4.9 Consent to Jurisdiction, Etc.; Waiver of Jury Trial
               Each of the parties hereto hereby irrevocably consents and agrees
that any action, suit or proceeding arising in connection with any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
any related document (for purposes of this Section, a “Legal Dispute”) shall
exclusively be brought in the courts of the Province of Alberta. The parties
hereto agree that, after a Legal Dispute is before a court as specified in this
Section 4.9 and during the pendency of such Legal Dispute before such court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court, except that in actions
seeking to enforce any order of any judgment of such court, such jurisdiction
shall be non-exclusive. Each of the parties hereto hereby waives, and agrees not
to assert, as a defence in any Legal Dispute, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in such court or that its property is exempt or immune from execution, that the
action, suit or proceeding is brought in an inconvenient forum or that the venue
of the action, suit or proceeding is improper. Each of the parties hereto agrees
that a final judgment in any action, suit or proceeding described in this
Section 4.9 after the expiration of any period permitted for appeal and subject
to any stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. The Parties hereto hereby waive irrevocably any and all rights
to demand a trial by jury in connection with this Agreement, the transactions
contemplated hereby or any document contemplated herein or otherwise related
hereto.
4.10 Counterparts
               This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument. Counterparts may be exchanged by facsimile and
shall be mutually binding on the parties.

- 13 -



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF the parties hereto have caused this Agreement
to be duly executed as of the date first above written.

            QUANTA SERVICES, INC.
      Per:   /s/ Earl C. Austin, Jr.         Name:   Earl C. Austin, Jr.       
Title:   President – Natural Gas & Pipeline Division        QUANTA SERVICES EC
CANADA LTD.
      Per:   /s/ James F. O’Neil III         Name:   James F. O’Neil III       
Title:   President        QUANTA SERVICES CC CANADA LTD.
      Per:   s/ James F. O’Neil III         Name:   James F. O’Neil III       
Title:   President        VALARD HOLDINGS LTD.
      Per:   /s/ Victor Budzinski         Name:   Victor Budzinski       
Title:   President            /s/ Adam V. Budzinski       Adam Budzinski       
   

- 14 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”
The Class A Non-Voting Exchangeable common shares of the Corporation shall have
attached thereto, as a class, the following rights, privileges, restrictions,
and conditions:
SECTION 1
INTERPRETATION
1.1 For the purposes of these Share Provisions:

  (a)   “Act” means the Business Corporations Act (British Columbia), as
amended.

  (b)   “Affiliate” has the meaning ascribed thereto in the Act.

  (c)   “Board of Directors” means the board of directors of the Corporation.

  (d)   “Business Day” means any day except Saturday, Sunday or any day on which
banks are generally not open for business in Vancouver, British Columbia,
Houston, Texas or Edmonton, Alberta.

  (e)   “Callco” means Quanta Services CC Canada Ltd., a British Columbia
company, and any successor corporation thereto.

  (f)   “Callco Call Notice” has the meaning ascribed thereto in Section 5.3 of
these Share Provisions.

  (g)   “Canadian Dollar Equivalent” means in respect of an amount expressed in
a foreign currency (the “Foreign Currency Amount”) at any date the product
obtained by multiplying:

  (i)   the Foreign Currency Amount,

      by

  (ii)   the noon spot exchange rate on such date for such foreign currency
expressed in Canadian dollars as reported by the Bank of Canada or, in the event
such spot exchange rate is not available, such spot exchange rate on such date
for such foreign currency expressed in Canadian dollars as may be deemed by the
Board of Directors to be appropriate for such purpose.

  (h)   “Common Shares” means common shares in the capital of the Corporation,
as consolidated or subdivided from time to time, and any other securities into
which such shares may be reclassified or changed.

  (i)   “Control”, as applied to any Person, means the possession by another
Person or Person acting together, directly or indirectly, of the power to

 



--------------------------------------------------------------------------------



 



      direct or cause the direction of the management and policies of that first
mentioned person whether through ownership of voting securities, by contract of
otherwise.

  (j)   “Corporation” means Quanta Services EC Canada Ltd., a British Columbia
company, and any successor corporation thereto.

  (k)   “Current Market Price” of a Quanta Share on any date means the average
closing price of Quanta Shares in U.S. dollars for the ten consecutive trading
days ending on the trading day that is three trading days prior to such date, as
reported on The New York Stock Exchange (or other Exchange on which the Quanta
Shares are listed if the Quanta Shares on such date are not listed on The New
York Stock Exchange), and converted into Canadian dollars using the noon spot
exchange rate as published by the Bank of Canada for the trading day that is
three trading days prior to such date, provided, however, that if the Quanta
shares are not listed on such date on an Exchange or if, in the opinion of the
Board of Directors, in good faith and acting reasonably, the public distribution
or trading activity of Quanta Shares during such period does not create a market
which reflects the fair market value of a Quanta Share, then the Current Market
Price of a Quanta Share shall be determined by the Board of Directors, in good
faith and acting reasonably, based upon the advice of such qualified independent
financial advisors as the Board of Directors may deem appropriate (any such
selection, opinion or determination by the Board of Directors being conclusive
and binding on the Corporation and holders of Exchangeable Shares).

  (l)   “economically equivalent” means economically equivalent prior to giving
any consideration to the tax consequences of the proposed event, including
without limitation, consequences arising from differences in applicable tax laws
of various jurisdictions, and for greater certainty the requirement for economic
equivalence will not be applied so as to prevent tax optimization in one
jurisdiction that is not available in another jurisdiction or so as to require
recognition of the value of such tax optimization.

  (m)   “Exchange” means a major Canadian or U.S. stock exchange, the National
Association of Securities Dealers Automated Quotations system (“NASDAQ”) or the
Over-the-Counter Bulletin Board, an over-the-counter securities market operated
by the National Association of Securities Dealers, or any other exchange or
automated quotation system on which the Quanta Shares are listed.

  (n)   “Exchange Right” has the meaning ascribed thereto in Section 5.6 of
these Share Provisions.

- 2 -



--------------------------------------------------------------------------------



 



  (o)   “Exchangeable Shares” means the Class A Non-Voting Exchangeable common
shares in the capital of the Corporation, being non-voting exchangeable shares
having the rights, privileges, restrictions, and conditions set forth herein.

  (p)   “including” means “including without limitation” and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it.

  (q)   “Liquidation Price” has the meaning ascribed thereto in Section 4.1 of
these Share Provisions.

  (r)   “Liquidation Call Purchase Price” has the meaning ascribed thereto in
Section 7.1(a) of these Share Provisions.

  (s)   “Liquidation Call Right” has the meaning ascribed thereto in
Section 7.1(a) of these Share Provisions.

  (t)   “Liquidation Date” has the meaning ascribed thereto in Section 4.1 of
these Share Provisions.

  (u)   “Liquidation Distribution” means a distribution of assets of the
Corporation among its shareholders arising on the liquidation, dissolution, or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation among its shareholders for the
purpose of winding-up its affairs.

  (v)   “Person” includes any individual, firm, partnership, joint venture,
venture capital fund, association, trust, trustee, agent, executor,
administrator, legal personal representative, estate, group, body corporate,
corporation, unincorporated association or organization, government body,
syndicate or other entity, whether or not having legal status.

  (w)   “Quanta” means Quanta Services, Inc., a Delaware corporation, and any
successor corporation thereto.

  (x)   “Quanta Control Transaction” means (i) the acquisition of Control of
Quanta by another entity by means of any tender offer, share exchange offer,
issuer bid, take-over bid or other transaction or series of related transactions
(including any reconstruction, reorganization, merger or consolidation), (ii) a
sale of all or substantially all of the assets of Quanta, but for greater
certainty a “Quanta Control Transaction” shall not include the exchange of
Exchangeable Shares into Quanta Shares as contemplated in these Share
Provisions, or (iii) any action or transaction resulting in a Person acquiring
ownership of a certain number of shares of stock of Quanta constituting or
resulting in any “distribution date”, “shares acquisition date”, “triggering
event”, “flip in event”, “flip over event”, or

- 3 -



--------------------------------------------------------------------------------



 



      any similar event, pursuant to a stockholder rights plan of Quanta then in
effect.

  (y)   “Quanta Dividend Declaration Date” means the date on which the board of
directors of Quanta declares any dividend on the Quanta Shares.

  (z)   “Quanta Shares” means the shares of common stock in the capital of
Quanta, as consolidated or subdivided from time to time, and any other
securities into which such shares may be reclassified or changed.

  (aa)   “Redemption Call Purchase Price” has the meaning ascribed thereto in
Section 7.2 of these Share Provisions.

  (bb)   “Redemption Call Right” has the meaning ascribed thereto in Section 7.2
of these Share Provisions.

  (cc)   “Redemption Date” means the date established by the Board of Directors
in its sole discretion for the redemption by the Corporation of all but not less
than all of the outstanding Exchangeable Shares pursuant to Section 6 of these
Share Provisions, provided that the Board of Directors shall not establish such
date prior to the 10th anniversary of the date of initial issue of Exchangeable
Shares by the Corporation unless:

  (i)   the number of Exchangeable Shares outstanding (other than Exchangeable
Shares held by Quanta, Callco and other Quanta Affiliates, and as such number of
shares may be adjusted as deemed appropriate by the Board of Directors to give
effect to any subdivision or consolidation of or stock dividend on the
Exchangeable Shares, any issue or distribution of rights to acquire Exchangeable
Shares or securities exchangeable for or convertible into Exchangeable Shares,
any issue or distribution of other securities or rights or evidences of
indebtedness or assets, or any other capital reorganization or other transaction
affecting the Exchangeable Shares) is less than 20% of the aggregate number of
Exchangeable Shares issued prior to the Redemption Date, in which case the Board
of Directors may accelerate such redemption date to such earlier date as it may
determine, upon at least 30 days’ prior written notice to the registered holders
of the Exchangeable Shares;

  (ii)   a Quanta Control Transaction occurs, in which case the Board of
Directors may accelerate such redemption date to such earlier date as it may
determine, upon such number of days prior written notice to the registered
holders of the Exchangeable Shares as the Board of Directors may determine in
such circumstances; or

  (iii)   holders of Exchangeable Shares become entitled, as a result of
amendments to the Income Tax Act (Canada) or otherwise, to

- 4 -



--------------------------------------------------------------------------------



 



      receive Quanta Shares in exchange for Exchangeable Shares on a tax
deferred basis under the Income Tax Act (Canada) similar to the basis set out in
section 85(1) or 85.1 of the Income Tax Act (Canada).

  (dd)   “Redemption Price” has the meaning ascribed thereto in Section 6.1 of
these Share Provisions.

  (ee)   “Retracted Shares” has the meaning ascribed thereto in Section 5.1(a)
of these Share Provisions.

  (ff)   “Retraction Call Purchase Price” has the meaning ascribed thereto in
Section 5.3 of these Share Provisions.

  (gg)   “Retraction Call Right” has the meaning ascribed thereto in
Section 5.1(c) of these Share Provisions.

  (hh)   “Retraction Date” has the meaning ascribed thereto in Section 5.1(b) of
these Share Provisions.

  (ii)   “Retraction Price” has the meaning ascribed thereto in Section 5.1 of
these Share Provisions.

  (jj)   “Retraction Request” has the meaning ascribed thereto in Section 5.1 of
these Share Provisions.

  (kk)   “Share Provisions” means these share provisions.

  (ll)   “Support Agreement” means the support agreement to be entered into
between Quanta, the Corporation, Callco and the holders of Exchangeable Shares
relating to the Exchangeable Shares, a copy of which shall be maintained at the
registered office of the Corporation and which will be provided to a shareholder
of the Corporation during normal business hours, on demand and without charge.

  (mm)   “Transfer Agent” means such Person as may from time to time be
appointed by the Corporation as the registrar and Transfer Agent for the
Exchangeable Shares, and if no such Person has been appointed, shall mean the
Corporation.

  (nn)   “Unpaid Dividend Amount” means the full amount of any and all declared
and unpaid dividends on the Exchangeable Shares.

  (oo)   “Voting and Exchange Rights Agreement” means the voting and exchange
rights agreement to be entered into between Quanta, the Corporation, Callco and
the holders of Exchangeable Shares relating to the Exchangeable Shares, a copy
of which shall be maintained at the registered office of the Corporation and
which will be provided to a

- 5 -



--------------------------------------------------------------------------------



 



      shareholder of the Corporation during normal business hours, on demand and
without charge.

SECTION 2
RANKING OF EXCHANGEABLE SHARES
2.1 The Exchangeable Shares shall not be entitled to a preference over the
Common Shares.
SECTION 3
DIVIDENDS
3.1 The Board of Directors shall, subject to applicable law, on each Quanta
Dividend Declaration Date, declare a dividend on each Exchangeable Share as
follows:

  (a)   in the case of a cash dividend declared on the Quanta Shares, a cash
dividend in U.S. dollars, or the Canadian Dollar Equivalent thereof, on the
Quanta Dividend Declaration Date, equal to the cash dividend declared on each
Quanta Share;     (b)   in the case of a stock dividend or other distribution
declared on the Quanta Shares to be paid in Quanta Shares, a stock dividend of
such number of Exchangeable Shares for each Exchangeable Share as is equal to
the number of Quanta Shares to be paid on each Quanta Share; or     (c)   in the
case of a dividend declared on the Quanta Shares in property other than cash or
Quanta Shares, a dividend in such type and amount of property for each
Exchangeable Share as is the same as or economically equivalent to the type and
amount of property declared as a dividend on each Quanta Share (to be determined
by the Board of Directors in good faith and acting reasonably, each such
determination to be conclusive and binding on the Corporation and the holders of
Exchangeable Shares).

          Such dividends shall be paid out of money, assets or property of the
Corporation properly applicable to the payment of dividends, or out of
authorized but unissued Exchangeable Shares of the Corporation, as applicable.
3.2 Cheques of the Corporation payable at par at any branch of the bankers of
the Corporation shall be issued in respect of any cash dividends contemplated by
Section 3.1(a) hereof and the sending of such a cheque to each holder of an
Exchangeable Share shall satisfy the cash dividend represented thereby unless
the cheque is not paid on presentation. Certificates registered in the name of
the registered holder of Exchangeable Shares shall be issued or transferred in
respect of any stock dividends contemplated by Section 3.1(b) hereof and the
sending of such a certificate to each holder of an Exchangeable Share shall
satisfy the stock dividend represented thereby. Such other type and amount of
property in respect of any dividends contemplated by Section 3.1(c) hereof shall
be issued, distributed or transferred by the Corporation in such manner as it
shall determine and the issuance, distribution or transfer thereof by the
Corporation to each holder of an Exchangeable Share

- 6 -



--------------------------------------------------------------------------------



 



shall satisfy the dividend represented thereby. No holder of an Exchangeable
Share shall be entitled to recover by action or other legal process against the
Corporation any dividend that is represented by a cheque that has not been duly
presented to the Corporation’s bankers for payment or that otherwise remains
unclaimed for a period of six years from the date on which such dividend was
payable.
3.3 The record date for the determination of the holders of Exchangeable Shares
entitled to receive payment of, and the payment date for, any dividend declared
on the Exchangeable Shares under Section 3.1 hereof shall be the same dates as
the record date and payment date, respectively, for the corresponding dividend
declared on the Quanta Shares.
3.4 If on any payment date for any dividends declared on the Exchangeable Shares
under Section 3.1 hereof the dividends are not paid in full on all of the
Exchangeable Shares then outstanding, any such dividends that remain unpaid
shall be paid on a subsequent date or dates determined by the Board of Directors
on which the Corporation shall have sufficient moneys, assets or property
properly applicable to the payment of such dividends.
3.5 The Corporation shall use all commercially reasonable efforts to cause every
dividend declared on the Exchangeable Shares to be an “eligible dividend” for
purposes of the Income Tax Act (Canada), provided that such dividend is eligible
for such treatment, including for greater certainty designating such dividend as
such in the time and manner required under the Income Tax Act (Canada).
SECTION 4
DISTRIBUTION ON LIQUIDATION
4.1 In the event of a Liquidation Distribution, subject to the exercise by
Callco of the Liquidation Call Right and to the terms and conditions of this
Section 4, a holder of Exchangeable Shares shall be entitled, subject to
applicable law, to receive from the assets of the Corporation in respect of each
Exchangeable Share held by such holder on the effective date (the “Liquidation
Date”) of the Liquidation Distribution, an amount per Exchangeable Share (the
“Liquidation Price”) equal to (i) the Current Market Price of a Quanta Share on
the last Business Day prior to the Liquidation Date (which amount shall be
satisfied in full by the Corporation causing to be delivered to such holder one
Quanta Share for each Exchangeable Share presented and surrendered by the
holder), plus (ii) the Unpaid Dividend Amount, if any, on any Exchangeable Share
held by such holder. For greater certainty, the Liquidation Price for each such
Exchangeable Share held by such holder on the Liquidation Date may be satisfied
only by the Corporation causing the issuance and delivery to such holder of one
Quanta Share and a cheque for the balance, if any, of the Liquidation Price
without interest, less any amounts withheld on account of tax required to be
deducted and withheld therefrom.
4.2 The Corporation shall notify the holders of the Exchangeable Shares (by way
of notice to the Transfer Agent, if any) and Callco of any proposed liquidation,
dissolution or winding-up of the Corporation, at least 30 days before the
Liquidation Date in the case of a voluntary liquidation, dissolution or
winding-up of the Corporation, and promptly upon

- 7 -



--------------------------------------------------------------------------------



 



receiving notice of or becoming aware of any claim, suit, petition or other
proceeding with respect to an involuntary liquidation, dissolution or winding-up
of the Corporation.
4.3 On or promptly after the Liquidation Date and provided that the Liquidation
Call Right has not been exercised by Callco, the Corporation shall cause to be
delivered to the holders of the Exchangeable Shares the Liquidation Price for
each such Exchangeable Share upon presentation and surrender at the registered
office of the Corporation (or at any office of the Transfer Agent as may be
specified by the Corporation by notice to the holders of the Exchangeable
Shares) of the certificates representing such Exchangeable Shares, free and
clear of all liens, claims and encumbrances, together with such other documents
and instruments as may be required to effect a transfer of Exchangeable Shares
under the Act and the articles of the Corporation and such additional documents
and instruments as the Corporation, Transfer Agent, Quanta or Callco may
reasonably require, at the registered office of the Corporation (or at any
office of the Transfer Agent as may be specified by the Corporation by notice to
the holders of the Exchangeable Shares). Payment of the total Liquidation Price
for such Exchangeable Shares shall be made by delivery to each holder, at the
address of the holder recorded in the securities register of the Corporation for
the Exchangeable Shares or by holding for pick-up by the holder at the
registered office of the Corporation or at any office of the Transfer Agent as
may be specified by the Corporation by notice to the holders of Exchangeable
Shares, on behalf of the Corporation of certificates representing Quanta Shares
(which shares shall be duly issued as fully paid and non-assessable and shall be
free and clear of all liens, claims and encumbrances) together with an
undertaking to make payment in respect of the Unpaid Dividend Amount on the date
on which such dividends would have been paid if the Liquidation Distribution had
not been made (in each case less any amounts withheld on account of tax required
to be deducted and withheld therefrom). On and after the Liquidation Date, the
holders of the Exchangeable Shares shall cease to be holders of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof, other than the right to receive their proportionate
part of the total Liquidation Price, unless no deposit has been made as
described below and payment of the total Liquidation Price for such Exchangeable
Shares shall not be made upon presentation and surrender of share certificates
in accordance with the foregoing provisions, in which case the rights of the
holders shall remain unaffected until the total Liquidation Price has been paid
in the manner hereinbefore provided. The Corporation shall have the right at any
time to deposit or cause to be deposited the total Liquidation Price, or the
portion of the total Liquidation Price for such Exchangeable Shares represented
by certificates that have not at the Liquidation Date been surrendered by the
holders thereof in connection therewith, in a custodial account with any
chartered bank or trust company in Canada less any amounts withheld on account
of tax required to be deducted and withheld therefrom. Upon the later of such
deposit being made and the Liquidation Date, the rights of the holders of
Exchangeable Shares shall be limited to receiving their proportionate part of
the total Liquidation Price (in each case less such amounts withheld on account
of tax required to be deducted and withheld therefrom) for such Exchangeable
Shares, against presentation and surrender of the said certificates held by
them, respectively, in accordance with the foregoing provisions. Upon such
payment or deposit of the total Liquidation Price, the holders of the
Exchangeable Shares shall thereafter be considered and deemed for all purposes
to be holders of the Quanta Shares delivered to them or any custodian on their
behalf.

- 8 -



--------------------------------------------------------------------------------



 



4.4 After the Corporation has satisfied its obligations to pay the Liquidation
Price per Exchangeable Share, the holders of the Exchangeable Shares shall not
be entitled to share in any further distribution of the assets of the
Corporation.
SECTION 5
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER
5.1 A holder of Exchangeable Shares shall be entitled at any time but not more
than once in any calendar quarter, subject to the exercise by Callco of the
Retraction Call Right and to the terms and conditions of this Section 5, to
require the Corporation to redeem any or all of the Exchangeable Shares
registered in the name of such holder for an amount per Exchangeable Share (the
“Retraction Price”) equal to (i) the Current Market Price of a Quanta Share on
the last Business Day prior to the Retraction Date (which amount shall be
satisfied in full by the Corporation causing to be delivered to such holder one
Quanta Share for each Exchangeable Share presented and surrendered by the
holder), plus (ii) the Unpaid Dividend Amount, if any, on any such Exchangeable
Share held by such holder, provided that the minimum number of Exchangeable
Shares to be redeemed at any time shall be the lesser of (A) 50,000 Exchangeable
Shares and (B) the number of Exchangeable Shares registered in the name of such
holder on the date of the Retraction Request. For greater certainty, the
Retraction Price for each such Exchangeable Share held by such holder on the
Retraction Date may be satisfied only by the Corporation causing the issuance
and delivery to such holder of one Quanta Share and a cheque for the balance, if
any, of the Retraction Price without interest, less any amounts withheld on
account of tax required to be deducted and withheld therefrom. To effect such
redemption, the holder shall present and surrender at the registered office of
the Corporation (or at any office of the Transfer Agent as may be specified by
the Corporation by notice to the holders of Exchangeable Shares) the certificate
or certificates representing the Exchangeable Shares which the holder desires to
have the Corporation redeem, free and clear of all liens, claims and
encumbrances, together with such other documents and instruments as may be
required to effect a transfer of Exchangeable Shares under the Act and the
articles of the Corporation and such additional documents and instruments as the
Corporation, the Transfer Agent, or Quanta may reasonably require, and together
with a duly executed retraction request (the “Retraction Request”) in the form
attached hereto as Appendix 1, or in such other form as may be acceptable to the
Corporation:

  (a)   specifying that the holder desires to have all or any number specified
therein of the Exchangeable Shares represented by such certificate or
certificates (the “Retracted Shares”) redeemed by the Corporation;

  (b)   stating the Business Day on which the holder desires to have the
Corporation redeem the Retracted Shares (the “Retraction Date”), provided that
the Retraction Date shall be a Business Day which is not less than 15 days nor
more than 30 days after the date on which the Retraction Request is received by
the Corporation and further provided that, in the event that no such Business
Day is specified by the holder in the Retraction Request, the Retraction Date
shall be deemed to be the 30th day after the date on which the Retraction
Request (or

- 9 -



--------------------------------------------------------------------------------



 



      immediately following Business Day if such day is not a Business Day) is
received by the Corporation; and

  (c)   acknowledging the overriding right of Callco (the “Retraction Call
Right”) to purchase all but not less than all the Retracted Shares directly from
the holder, and that the Retraction Request shall be deemed to be a revocable
offer by the holder to sell the Retracted Shares to Callco in accordance with
the Retraction Call Right on the terms and conditions set out in Section 5.3
hereof.

5.2 Subject to the exercise by Callco of the Retraction Call Right, upon receipt
by the Corporation or the Transfer Agent in the manner specified in Section 5.1
hereof of a certificate or certificates representing the number of Exchangeable
Shares which the holder desires to have the Corporation redeem and a Retraction
Request, and provided that the Retraction Request is not revoked by the holder
in the manner specified in Section 5.7 hereof, the Corporation shall redeem the
Retracted Shares effective at the close of business (Vancouver time) on the
Retraction Date and shall cause to be delivered to such holder the total
Retraction Price with respect to such shares, together with an undertaking to
make payment in respect of the Unpaid Dividend Amount on the date on which such
dividends would have been paid if the Retraction Request had not been made (in
each case less any amounts withheld on account of tax required to be deducted
and withheld therefrom). If only a part of the Exchangeable Shares represented
by any certificate is redeemed, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of the
Corporation.
5.3 Upon receipt by the Corporation of a Retraction Request, the Corporation
shall immediately provide notice thereof to Callco. In order to exercise the
Retraction Call Right, Callco must notify the Corporation of its determination
to do so (the “Callco Call Notice”) within five Business Days of notification to
Callco by the Corporation of the receipt by the Corporation of the Retraction
Request. If Callco does not so notify the Corporation within such five Business
Day period, the Corporation will notify the holder as soon as possible
thereafter that Callco will not exercise the Retraction Call Right. If Callco
delivers the Callco Call Notice within such five Business Day period, and
provided that the Retraction Request is not revoked by the holder in the manner
specified in Section 5.7, the Retraction Request shall thereupon be deemed to be
an offer by the holder to sell the Retracted Shares to Callco in accordance with
the Retraction Call Right. In such event, the Corporation shall not redeem the
Retracted Shares and Callco shall purchase from such holder and such holder
shall sell to Callco on the Retraction Date the Retracted Shares, free and clear
of all liens, claims and encumbrances, for an amount per Retracted Share (the
“Retraction Call Purchase Price”) equal to the Retraction Price. For the
purposes of completing a purchase pursuant to the Retraction Call Right, Callco
shall deposit with the Transfer Agent, on or before the Retraction Date,
certificates representing Quanta Shares and a cheque or cheques of Callco
payable at par at any branch of the bankers of Callco representing the Unpaid
Dividend Amount, if any, less any amounts withheld on account of tax required to
be deducted and withheld therefrom. The closing of the purchase and sale of the
Retracted Shares pursuant to the Retraction Call Right shall be deemed to have
occurred as at the close of business on the Retraction Date and, for greater
certainty, no redemption by the Corporation of such Retracted Shares shall take
place on the Retraction Date. In the

- 10 -



--------------------------------------------------------------------------------



 



event that Callco does not deliver a Callco Call Notice within such five
(5) Business Day period, and provided that the Retraction Request is not revoked
by the holder in the manner specified in Section 5.7 hereof, the Corporation
shall redeem the Retracted Shares on the Retraction Date and in the manner
otherwise contemplated in this Section 5. As a condition to such purchase, the
holder shall deliver such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Act and the articles of the
Corporation and such additional documents and instruments as the Corporation,
the Transfer Agent, or Quanta may reasonably require, at the registered office
of the Corporation or Quanta (or at any office of the Transfer Agent as may be
specified by the Corporation by notice to the holders of the Exchangeable
Shares).
5.4 The Corporation or Callco, as the case may be, shall deliver, or cause the
Transfer Agent to deliver, to the relevant holder of the Retracted Shares, at
the address of the holder recorded in the securities register of the Corporation
for the Exchangeable Shares or at the address specified in the holder’s
Retraction Request or by holding for pick-up by the holder at the registered
office of the Corporation (or at any office of the Transfer Agent as may be
specified by the Corporation by notice to the holders of Exchangeable Shares),
certificates representing the Quanta Shares (which shares shall be duly issued
as fully paid and non-assessable and shall be free and clear of all liens,
claims and encumbrances) registered in the name of the holder or in such other
name as the holder may request, and, if applicable, an undertaking to make
payment in respect of the Unpaid Dividend Amount on the date on which such
dividends would have been paid if the Retraction Request had not been made, in
payment of the total Retraction Price or the total Retraction Call Purchase
Price, as the case may be, in each case less any amounts withheld on account of
tax required to be deducted and withheld therefrom, and such deliveries by or on
behalf of the Corporation or Callco, as the case may be, or by the Transfer
Agent shall be deemed to be payment of and shall satisfy and discharge all
liability for the total Retraction Price or the total Retraction Call Purchase
Price, as the case may be.
5.5 On and after the Retraction Date, the holder of the Retracted Shares shall
cease to be a holder of such Retracted Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive his proportionate part of the total Retraction Price or the total
Retraction Call Purchase Price, as the case may be, unless upon presentation and
surrender of certificates in accordance with the foregoing provisions, payment
of the total Retraction Price or the total Retraction Call Purchase Price, as
the case may be, shall not be made as provided in Section 5.4, in which case the
rights of such holder shall remain unaffected until the total Retraction Price
or the total Retraction Call Purchase Price, as the case may be, has been paid
in the manner hereinbefore provided. On and after the Retraction Date, provided
that presentation and surrender of certificates and payment of the total
Retraction Price or the total Retraction Call Purchase Price, as the case may
be, has been made in accordance with the foregoing provisions, the holder of the
Retracted Shares so redeemed by the Corporation or purchased by Callco shall
thereafter be considered and deemed for all purposes to be a holder of the
Quanta Shares so delivered.
5.6 Notwithstanding any other provision of this Section 5, the Corporation shall
not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent that such redemption of Retracted Shares would
be contrary to applicable law,

- 11 -



--------------------------------------------------------------------------------



 



including solvency requirements. If the Corporation believes that on any
Retraction Date it would not be permitted for such reason to redeem the
Retracted Shares tendered for redemption on such date, and provided that Callco
shall not have exercised the Retraction Call Right with respect to the Retracted
Shares, the Corporation shall only be obligated to redeem Retracted Shares
specified by a holder in a Retraction Request to the extent of the maximum
number that may be so redeemed (rounded down to a whole number of shares) as
would not be contrary to applicable law and shall notify the holder at least two
Business Days prior to the Retraction Date as to the number of Retracted Shares
which will not be redeemed by the Corporation. In any case in which the
redemption by the Corporation of Retracted Shares would be contrary to
applicable law, the Corporation shall redeem Retracted Shares in accordance with
Section 5.2 of these Share Provisions on a pro rata basis and shall issue to
each holder of Retracted Shares a new certificate, at the expense of the
Corporation, representing the Retracted Shares not redeemed by the Corporation
pursuant to Section 5.2 hereof. Provided that the Retraction Request is not
revoked by the holder in the manner specified in Section 5.7 hereof, and
provided that Callco shall not have exercised the Retraction Call Right with
respect to the Retracted Shares, the holder of any such Retracted Shares not
redeemed by the Corporation pursuant to Section 5.2 hereof as a result of
applicable law shall be deemed by giving the Retraction Request to require
Quanta to purchase such Retracted Shares from such holder on the Retraction Date
or as soon as practicable thereafter on payment by Quanta to such holder of the
Retraction Call Purchase Price for such Retracted Share, all as more
specifically provided in the Voting and Exchange Rights Agreement (the “Exchange
Right”).
5.7 A holder of Retracted Shares may withdraw the Retraction Request by notice
in writing given by the holder to the Corporation before the close of business
on the Business Day immediately preceding the Retraction Date, in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to the Corporation or Callco, as the case may be, shall be deemed to have
been revoked.
5.8 Callco shall at any time be entitled to assign all of its rights in this
Section 5 to Quanta or an Affiliate of Quanta provided that such company assumes
all of Callco’s obligations under this Section.
SECTION 6
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION
6.1 Subject to applicable law and to the terms and conditions of this Section 6,
and provided Callco has not exercised the Redemption Call Right, the Corporation
shall on the Redemption Date redeem all but not less than all of the then
outstanding Exchangeable Shares for an amount per Exchangeable Share (the
“Redemption Price”) equal to (i) the Current Market Price of a Quanta Share on
the last Business Day prior to the Redemption Date (which amount shall be
satisfied in full by the Corporation causing to be delivered to each holder of
Exchangeable Shares one Quanta Share for each Exchangeable Share presented and
surrendered by the holder), plus (ii) the Unpaid Dividend Amount, if any, on
each such Exchangeable Share held by such holder. For greater certainty, the
Redemption Price for each such Exchangeable Share held by such holder on the
Redemption Date may be

- 12 -



--------------------------------------------------------------------------------



 



satisfied only by the Corporation causing the issuance and delivery to such
holder of one Quanta Share and a cheque for the balance, if any, of the
Redemption Price without interest, less any amounts withheld on account of tax
required to be deducted and withheld therefrom.
6.2 In any case of a redemption of Exchangeable Shares under this Section 6, the
Corporation shall send or cause to be sent to each holder of Exchangeable Shares
a notice in writing of the redemption by the Corporation or the purchase by
Callco under the Redemption Call Right, as the case may be, of the Exchangeable
Shares held by such holder. In the case of a Redemption Date established in
connection with a Quanta Control Transaction, the written notice of redemption
by the Corporation or the purchase by Callco under the Redemption Call Right
will be sent on or before the Redemption Date on as many days prior written
notice as may be determined by the Board of Directors to be reasonably
practicable in the circumstances, and in all other cases such notice shall be
sent at least 30 days before the Redemption Date. In any such case, such notice
shall set out the formula for determining the Redemption Price or the Redemption
Call Purchase Price, as the case may be, the Redemption Date and, if applicable,
particulars of the Redemption Call Right.
6.3 On or after the Redemption Date and subject to the exercise by Callco of the
Redemption Call Right, the Corporation shall cause to be delivered to the
holders of the Exchangeable Shares to be redeemed the Redemption Price for each
such Exchangeable Share, upon presentation and surrender at the registered
office of the Corporation (or at any office of the Transfer Agent as may be
specified by the Corporation in such notice) of the certificates representing
such Exchangeable Shares, free and clear of all liens, claims and encumbrances,
together with such other documents and instruments as may be required to effect
a transfer of Exchangeable Shares under the Act and the articles of the
Corporation and such additional documents and instruments as the Transfer Agent,
the Corporation or Callco may reasonably require. Payment of the total
Redemption Price for such Exchangeable Shares shall be made on behalf of the
Corporation by delivery to each holder, at the address of the holder recorded in
the securities register of the Corporation or by holding for pick-up by the
holder at the registered office of the Corporation (or at any office of the
Transfer Agent as may be specified by the Corporation in such notice), of
certificates representing Quanta Shares (which shares shall be duly issued as
fully paid and non-assessable and shall be free and clear of all liens, claims
and encumbrances) and, if applicable, an undertaking to make payment in respect
of the Unpaid Dividend Amount on the date on which such dividends would have
been paid if the redemption had not been made, in each case less any amounts
withheld on account of tax required to be deducted and withheld therefrom. On
and after the Redemption Date, the holders of the Exchangeable Shares called for
redemption shall cease to be holders of such Exchangeable Shares and shall not
be entitled to exercise any of the rights of holders in respect thereof, other
than the right to receive their proportionate part of the total Redemption
Price, unless no deposit has been made as described below and payment of the
total Redemption Price for such Exchangeable Shares shall not be made upon
presentation and surrender of certificates in accordance with the foregoing
provisions, in which case the rights of the holders shall remain unaffected
until the total Redemption Price has been paid in the manner hereinbefore
provided. The Corporation shall have the right at any time after the sending of
notice of its intention to redeem the Exchangeable Shares as aforesaid to
deposit or cause to be deposited the total Redemption Price for the Exchangeable
Shares so called for redemption, or of such of the said

- 13 -



--------------------------------------------------------------------------------



 



Exchangeable Shares represented by certificates that have not at the date of
such deposit been surrendered by the holders thereof in connection with such
redemption, in a custodial account with any chartered bank or trustee named in
such notice, less any amounts withheld on account of tax required to be deducted
and withheld therefrom. Upon the later of such deposit being made and the
Redemption Date, the Exchangeable Shares in respect whereof such deposit shall
have been made shall be deemed to have been redeemed and the rights of the
holders thereof after such deposit or Redemption Date, as the case may be, shall
be limited to receiving their proportionate part of the total Redemption Price
for such Exchangeable Shares, against presentation and surrender of the said
certificates held by them, respectively, in accordance with the foregoing
provisions. Upon such payment or deposit of the total Redemption, less any
amounts withheld on account of tax required to be deducted and withheld
therefrom, the holders of the Exchangeable Shares shall thereafter be considered
and deemed for all purposes to be holders of the Quanta Shares delivered to them
or the custodian on their behalf.
SECTION 7
CALLCO LIQUIDATION CALL RIGHT AND REDEMPTION CALL RIGHT
7.1 Callco Liquidation Call Right

  (a)   Callco shall have the overriding right (the “Liquidation Call Right”) in
the event of and notwithstanding the proposed liquidation, dissolution or
winding-up of the Corporation pursuant to Section 4 of these Share Provisions,
to purchase from all but not less than all of the holders of Exchangeable Shares
(other than Quanta or any holder of Exchangeable Shares which is an Affiliate of
Quanta) on the Liquidation Date all but not less than all of the Exchangeable
Shares held by each such holder on payment by Callco of an amount per
Exchangeable Share (the “Liquidation Call Purchase Price”) equal to (i) the
Current Market Price of a Quanta Share on the last Business Day prior to the
Liquidation Date (which shall be satisfied in full by Callco causing to be
delivered to such holder one Quanta Share for each Exchangeable Share presented
and surrendered by the holder), plus (ii) the Unpaid Dividend Amount, if any, on
each such Exchangeable Share held by such holder. For greater certainty, the
Liquidation Call Purchase Price for each such Exchangeable Share held by such
holder on the Liquidation Date may be satisfied only by the Corporation causing
the issuance and delivery to such holder of one Quanta Share and a cheque for
the balance, if any, of the Liquidation Call Purchase Price without interest,
less any amounts withheld on account of tax required to be deducted and withheld
therefrom. In the event of the exercise of the Liquidation Call Right by Callco
on the Liquidation Date and payment by Callco of the Liquidation Call Purchase
Price to the holders of Exchangeable Shares, the Corporation shall thereafter
have no obligation to redeem such shares so purchased by Callco.

  (b)   To exercise the Liquidation Call Right, Callco must notify the Transfer
Agent, as trustee for the holders of Exchangeable Shares, of Callco’s intention
to exercise such right at least 15 days before the Liquidation Date in the case
of a voluntary liquidation, dissolution or winding-up of the Corporation and at
least five

- 14 -



--------------------------------------------------------------------------------



 



      Business Days before the Liquidation Date in the case of an involuntary
liquidation, dissolution or winding-up of the Corporation. The Transfer Agent
will notify the holders of Exchangeable Shares as to whether or not Callco has
exercised the Liquidation Call Right, such notice to be given forthwith after
the expiry of the period during which Callco may exercise the Liquidation Call
Right, provided that the failure by the Transfer Agent to give such notice shall
not affect the validity of the exercise of the Liquidation Call Right. If Callco
exercises the Liquidation Call Right, then on the Liquidation Date Callco will
purchase and the holders will sell all of the Exchangeable Shares then
outstanding, free and clear of all liens, claims and encumbrances, for a price
per share equal to the Liquidation Call Purchase Price.

  (c)   On and after the Liquidation Date the rights of each holder of
Exchangeable Shares will be limited to receiving such holder’s proportionate
part of the total Liquidation Call Purchase Price payable by Callco upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Liquidation Date be considered and deemed for all purposes to be the holder of
the Quanta Shares to which it is entitled. Upon surrender to the Transfer Agent
of a certificate or certificates representing Exchangeable Shares, together with
such other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the articles of the Corporation and such
additional documents and instruments as the Transfer Agent, the Corporation,
Callco or Quanta may reasonably require, the holder of such surrendered
certificate or certificates shall be entitled to receive in exchange therefor,
and the Transfer Agent on behalf of Callco shall deliver to such holder,
certificates representing the Quanta Shares to which the holder is entitled and
an undertaking to make payment in respect of the Unpaid Dividend Amount on the
date on which such dividends would have been paid if the Liquidation
Distribution had not been made, in each case less any amounts withheld on
account of tax required to be deducted and withheld therefrom. If Callco does
not exercise the Liquidation Call Right in the manner described above, on the
Liquidation Date the holders of the Exchangeable Shares will be entitled to
receive in exchange therefor the Liquidation Price otherwise payable by the
Corporation in connection with the liquidation, dissolution or winding up of the
Corporation pursuant to Section 4 of these Share Provisions.

  (d)   Callco shall at any time be entitled to assign all of its rights in this
Section 7.1 to Quanta or an Affiliate of Quanta provided that such company
assumes all of Callco’s obligations under this Section.

7.2 Callco Redemption Call Right

  (a)   Callco shall have the overriding right (the “Redemption Call Right”),
notwithstanding the proposed redemption of the Exchangeable Shares by the
Corporation pursuant to Section 6 of these Share Provisions, to purchase from
all but not less than all of the holders of Exchangeable Shares (other than
Quanta or

- 15 -



--------------------------------------------------------------------------------



 



      any holder of Exchangeable Shares which is an Affiliate of Quanta) on the
Redemption Date all but not less than all of the Exchangeable Shares held by
each such holder on payment by Callco to each holder of an amount per
Exchangeable Share (the “Redemption Call Purchase Price”) equal to (i) the
Current Market Price of a Quanta Share on the last Business Day prior to the
Redemption Date (which shall be satisfied in full by Callco causing to be
delivered to such holder one Quanta Share for each Exchangeable Share presented
and surrendered by the holder), plus (ii) the Unpaid Dividend Amount, if any, on
each Exchangeable Share held by such holder. For greater certainty, the
Redemption Call Purchase Price for each such Exchangeable Share held by such
holder on the Redemption Date may be satisfied only by the Corporation causing
the issuance and delivery to such holder of one Quanta Share and a cheque for
the balance, if any, of the Redemption Call Purchase Price without interest,
less any amounts withheld on account of tax required to be deducted and withheld
therefrom. In the event of the exercise of the Redemption Call Right by Callco,
each holder shall be obligated to sell all the Exchangeable Shares held by the
holder to Callco on the Redemption Date, free and clear of all liens, claims and
encumbrances, on payment by Callco to the holder of the Redemption Call Purchase
Price for each such share, and the Corporation shall thereafter have no
obligation to redeem such shares so purchased by Callco.

  (b)   To exercise the Redemption Call Right, Callco must notify the Transfer
Agent, as trustee for the holders of Exchangeable Shares, of Callco’s intention
to exercise such right at least 30 days before the Redemption Date, or such
shorter period as may be agreed, in writing, by the Corporation, Callco and the
holders of the Exchangeable Shares. The Transfer Agent will notify the holders
of Exchangeable Shares as to whether or not Callco has exercised the Redemption
Call Right forthwith after the expiry of the period during which the same may be
exercised by Callco, provided that the failure by the Transfer Agent to give
such notice shall not affect the validity of the exercise of the Redemption Call
Right. If Callco exercises the Redemption Call Right, on the Redemption Date
Callco will purchase and the holders will sell all of the Exchangeable Shares
then outstanding, free and clear of all liens, claims and encumbrances, for a
price per share equal to the Redemption Call Purchase Price.

  (c)   On and after the Redemption Date the rights of each holder of
Exchangeable Shares will be limited to receiving such holder’s proportionate
part of the total Redemption Call Purchase Price payable by Callco upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Redemption Date be considered and deemed for all purposes to be the holder of
the Quanta Shares to which it is entitled. Upon surrender to the Transfer Agent
of a certificate or certificates representing Exchangeable Shares, free and
clear of all liens, claims and encumbrances, together with such other documents
and instruments as may be required to effect a transfer of Exchangeable Shares
under the Act and the articles of the Corporation and such additional documents
and instruments as the Transfer Agent may reasonably require, the holder of such
surrendered certificate

- 16 -



--------------------------------------------------------------------------------



 



      or certificates shall be entitled to receive in exchange therefor, and the
Transfer Agent on behalf of Callco shall deliver to such holder, certificates
representing the Quanta Shares to which the holder is entitled and an
undertaking to make payment in respect of the Unpaid Dividend Amount on the date
on which such dividends would have been paid if the redemption had not been
made, in each case less any amounts withheld on account of tax required to be
deducted and withheld therefrom. If Callco does not exercise the Redemption Call
Right in the manner described above, on the Redemption Date the holders of the
Exchangeable Shares will be entitled to receive in exchange therefor the
Redemption Price otherwise payable by the Corporation in connection with the
redemption of the Exchangeable Shares pursuant to Section 6 of these Share
Provisions.

  (d)   Callco shall at any time be entitled to assign all of its rights in this
Section 7.2 to Quanta or an Affiliate of Quanta provided that such company
assumes all of Callco’s obligations under this Section.

SECTION 8
PURCHASE FOR CANCELLATION
8.1 Subject to applicable law and the articles of the Corporation, the
Corporation may at any time and from time to time offer to purchase for
cancellation all or any part of the outstanding Exchangeable Shares by tender to
all the holders of record (other than Quanta, Callco or the Corporation) of
Exchangeable Shares then outstanding of an amount per Exchangeable Share equal
to (i) the Current Market Price of a Quanta Share on the last Business Day prior
to the date fixed for such purchase (which amount may be satisfied in full by
the Corporation causing to be delivered to such holder one Quanta Share for each
Exchangeable Share presented and surrendered by the holder), plus (ii) the
Unpaid Dividend Amount, if any, on any Exchangeable Share held by such holder.
If in response to an invitation for tender under the provisions of this
Section 8, more Exchangeable Shares are tendered at a price or prices acceptable
to the Corporation than the Corporation is prepared to purchase, the
Exchangeable Shares to be purchased by the Corporation shall be purchased as
nearly as may be pro rata according to the number of shares tendered by each
holder who submits a tender to the Corporation. The holders of Exchangeable
Shares desiring to sell hereunder shall surrender to the Transfer Agent a
certificate or certificates representing Exchangeable Shares, free and clear of
all liens, claims and encumbrances, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the Act and the articles of the Corporation and such additional documents and
instruments as the Transfer Agent, the Corporation or Quanta may reasonably
require. If only part of the Exchangeable Shares represented by any certificate
shall be purchased, a new certificate for the balance of such shares shall be
issued at the expense of the Corporation. All payments to be made under this
Section 8 may be subject to withholdings on account of tax required to be
deducted and withheld therefrom.
8.2 The Corporation shall at any time be entitled to assign all of its rights in
this Section 8 to Quanta or an Affiliate of Quanta provided that such company
assumes all of the Corporation’s obligations under this Section.

- 17 -



--------------------------------------------------------------------------------



 



SECTION 9
VOTING RIGHTS
9.1 Except as required by applicable law, by Section 10 hereof, or by the
provisions of the Support Agreement, the holders of the Exchangeable Shares
shall not be entitled as such to receive notice of or to attend any meeting of
the shareholders of the Corporation or to vote at any such meeting.
SECTION 10
AMENDMENT AND APPROVAL
10.1 The rights, privileges, restrictions, and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but only with the
approval of Quanta, the Corporation and the holders of the Exchangeable Shares
given as hereinafter specified.
10.2 Any approval given by the holders of the Exchangeable Shares to add to,
change or remove any right, privilege, restriction or condition attaching to the
Exchangeable Shares or any other matter requiring the approval or consent of the
holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law, including
the approval or consent of the holders of the Exchangeable Shares by way of a
separate special resolution.
SECTION 11
ACTIONS BY THE CORPORATION UNDER THE SUPPORT AGREEMENT AND
VOTING AND EXCHANGE RIGHTS AGREEMENT
11.1 The Corporation will take all such actions and do all such things as shall
be reasonably necessary or advisable to perform and comply with and to ensure
performance and compliance by Quanta, Callco and the Corporation with all
provisions of the Support Agreement, Voting and Exchange Rights Agreement and
the Share Provisions applicable to Quanta, Callco, the Corporation and the
holders of the Exchangeable Shares in accordance with the terms thereof
including taking all such actions and doing all such things as shall be
reasonably necessary or advisable to enforce, to the fullest extent possible for
the direct benefit of the Corporation and the holders of the Exchangeable
Shares, all rights and benefits in favour of the Corporation and the holders of
the Exchangeable Shares under or pursuant to such agreement.
11.2 The Corporation shall not propose, agree to or otherwise give effect to any
amendment to, or waiver or forgiveness of, its rights or obligations under, the
Support Agreement or Voting and Exchange Rights Agreement without the approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of these Share Provisions, other than such amendments, waivers and/or
forgiveness as may be necessary or advisable for the purposes of:

  (a)   adding to the covenants of the other parties to such agreement for the
protection of the holders of the Exchangeable Shares thereunder;

- 18 -



--------------------------------------------------------------------------------



 



  (b)   making such provisions or modifications not inconsistent with such
agreements as may be necessary or desirable with respect to matters or questions
arising thereunder which, in the good faith opinion of the Board of Directors,
it may be expedient to make, provided that the Board of Directors shall be of
the good faith opinion, after consultation with counsel, that such provisions
and modifications will not be prejudicial to the interests of the holders of the
Exchangeable Shares; or

  (c)   making such changes in or corrections to such agreement which, on the
advice of counsel to the Corporation, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained therein, provided that the Board
of Directors shall be of the good faith opinion, after consultation with
counsel, that such changes or corrections will not be prejudicial to the
interests of the holders of the Exchangeable Shares.

SECTION 12
LEGEND; CALL RIGHTS; COMPLIANCE WITH SECURITIES LAWS;
TRANSFERABILITY; FRACTIONAL SHARES
12.1 The certificates evidencing the Exchangeable Shares shall contain or have
affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Support Agreement, the Voting and Exchange Rights
Agreement and the provisions herein relating to the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right.
12.2 Each holder of an Exchangeable Share, whether of record or beneficial, by
virtue of becoming and being such a holder shall be deemed to acknowledge each
of the Liquidation Call Right, the Retraction Call Right, the Redemption Call
Right in favour of Callco, and the overriding nature thereof in connection with
the liquidation, dissolution or winding-up of the Corporation or the retraction
or redemption of Exchangeable Shares, as the case may be, and to be bound
thereby in favour of Callco and its successors and assigns as herein provided.
12.3 Notwithstanding any other provision set forth herein, no Quanta Shares
shall be issued to the holders of Exchangeable Shares hereunder unless the
Corporation or Quanta has determined in its sole discretion (after receiving
such necessary representations and warranties from such holders of Exchangeable
Shares), at its sole cost and in a timely manner so as not to prejudice any
rights of the holders of Exchangeable Shares hereunder, that the issuance of
Quanta Shares as contemplated herein would comply with applicable securities
laws and no registration is required under the securities laws of the United
States or of Canada.
12.4 Neither the Exchangeable Shares nor any interest therein shall be
transferable except upon the prior written consent of the Corporation, such
consent not to be unreasonably withheld. Any purported transfer in violation of
this section shall be null and void.

- 19 -



--------------------------------------------------------------------------------



 



12.5 No fractional Quanta Shares shall be issued pursuant to these share
provisions, and each holder of Exchangeable Shares shall be entitled to receive
the nearest whole share of Quanta Shares rounded upwards.
SECTION 13
NOTICES
13.1 Any notice, request or other communication to be given to the Corporation
by a holder of Exchangeable Shares shall be in writing and shall be valid and
effective if given by mail (postage prepaid) or by telephonic or electronic
means (defined as telephone calls or messages, facsimile messages, electronic
mail, transmission through computer networks or any other similar means) or by
delivery to the registered office of the Corporation and addressed to the
attention of the President. Any such notice, request or other communication
shall be deemed to have been given and received, if delivered or sent by
telephonic or electronic means, on the Business Day next following such delivery
or other communication or, if mailed, on the third Business Day after such
mailing.
13.2 Any presentation and surrender by a holder of Exchangeable Shares to the
Corporation or the Transfer Agent of certificates representing Exchangeable
Shares in connection with the liquidation, dissolution or winding-up of the
Corporation or the retraction or redemption of Exchangeable Shares shall be made
by personal or courier delivery to the registered office of the Corporation or
to such office of the Transfer Agent as may be specified by the Corporation, in
each case, addressed to the attention of the President of the Corporation. Any
such presentation and surrender of certificates shall only be deemed to have
been made and to be effective upon actual receipt thereof by the Corporation or
the Transfer Agent, as the case may be.
13.3 Any notice, request or other communication to be given to a holder of
Exchangeable Shares by or on behalf of the Corporation shall be in writing and
shall be valid and effective if given by personal or courier delivery to the
address of the holder recorded in the securities register of the Corporation or,
in the event of the address of any such holder not being so recorded, then at
the last known address of such holder. Any such notice, request or other
communication, if given by mail, shall be deemed to have been given and received
on the date of delivery. Accidental failure or omission to give any notice,
request or other communication to one or more holders of Exchangeable Shares
shall not invalidate or otherwise alter or affect any action or proceeding to be
taken by the Corporation pursuant thereto.

- 20 -



--------------------------------------------------------------------------------



 



APPENDIX 1
NOTICE OF RETRACTION

     
TO:
  QUANTA SERVICES EC CANADA LTD. (the “Corporation”)
 
  QUANTA SERVICES CC CANADA LTD. (“Callco”)
 
  QUANTA SERVICES, INC. (“Quanta”)

               This notice is given pursuant to Section 5 of the provisions (the
“Share Provisions”) attaching to the Exchangeable Shares of the Corporation
represented by the certificate (the "Certificate”) which accompanies this
notice. All capitalized words and expressions used in this notice that are
defined in the Share Provisions have the meanings ascribed to such words and
expressions in the Share Provisions.
               The undersigned hereby notifies the Corporation that, subject to
the Retraction Call Right referred to below, the undersigned desires to have the
Corporation redeem in accordance with Section 5 of the Share Provisions:
               o all Exchangeable Share(s) represented by the Certificate; or
               o ____________ Exchangeable Share(s) only.
               The undersigned hereby notifies the Corporation that the
Retraction Date shall be:
               _________________ , 20 ____.
NOTE: The Retraction Date must be a Business Day and must not be less than
15 days nor more than 30 days after the date upon which this notice is received
by the Corporation. If no such Business Day is specified above, the Retraction
Date shall be deemed to be the 30th day after the date on which this notice is
received by the Corporation (or immediately following Business Day if such day
is not a Business Day). The minimum number of Exchangeable Shares which may be
redeemed at any time (provided that only one Notice of Retraction may be given
by a holder of Exchangeable Shares in any calendar quarter) is the lesser of
(A) 50,000 Exchangeable Shares and (B) the number of Exchangeable Shares
registered in the name of the undersigned on the date of the Retraction Request.
               The undersigned acknowledges the overriding Retraction Call Right
of Callco to purchase all but not less than all the Retracted Shares from the
undersigned and that this notice is and shall be deemed to be a revocable offer
by the undersigned to sell such shares to Callco in accordance with the
Retraction Call Right on the Retraction Date for the Retraction Call Purchase
Price and on the other terms and conditions set out in Section 5.3 of the Share
Provisions. This notice of retraction, and this offer to sell the Retracted
Shares to Callco, may be revoked and withdrawn by the undersigned only by notice
in writing given to the Corporation at any time before the close of business on
the Business Day immediately preceding the Retraction Date as provided in
Section 5.7 of the Share Provisions.
               The undersigned acknowledges that if, as a result of solvency
provisions or other provisions of applicable law, the Corporation is unable to
redeem all Retracted Shares and if Callco shall not have exercised the
Retraction Call Right with respect to the Retracted Shares, the undersigned will
be deemed to have exercised the Exchange Right (as defined in the Share
Provisions) so as to require Quanta to purchase the unredeemed Retracted Shares.

 



--------------------------------------------------------------------------------



 



               The undersigned hereby represents and warrants to the
Corporation, Callco and Quanta that the undersigned:
               o   is
                      (select one)
               o   is not
a non-resident of Canada for purposes of the Income Tax Act (Canada). The
undersigned acknowledges that, in the absence of an indication that the
undersigned is not a non-resident of Canada, withholding on account of Canadian
or other applicable tax may be made from amounts payable to the undersigned on
the redemption or purchase of the Retracted Shares.
               The undersigned hereby represents and warrants to the
Corporation, Quanta and Callco that the undersigned has good title to, and owns,
the share(s) represented by the Certificate to be acquired by the Corporation,
Quanta or Callco, as the case may be, free and clear of all liens, claims and
encumbrances.
               o Please check this box if the securities and any cheque(s) or
undertaking resulting from the retraction or purchase of the Retracted Shares
are to be held for pick-up by the shareholder from the Corporation (or Transfer
Agent, if any) failing which the securities and any cheque(s) or undertaking
will be mailed to the last address of the shareholder as it appears on the
register.
               Date: ____________ , 20 ________.

     
 
   
 
  Name of Person in Whose Name Securities or Cheque(s) or Undertaking are to be
Registered, Issued or Delivered (please print)
 
   
 
   
 
  Street Address or P.O. Box
 
   
 
   
 
  Signature of Shareholder
 
   
 
   
 
  City, Province and Postal Code
 
   
 
   
 
  Signature Guaranteed by

NOTES: (1) The above information must be completed and the Certificate, together
with such additional documents as the Transfer Agent, the Corporation or Quanta
may require, must be deposited with the Transfer Agent. The securities and any
cheque(s) or undertaking resulting from the retraction or purchase of the
Retracted Shares will be issued and registered in, and made payable to,
respectively, the name of the shareholder as it appears on the register of the
Corporation and the securities and any cheque(s) or undertaking resulting from
such retraction or purchase will be delivered to such shareholder as indicated
above, unless the form appearing immediately below is duly completed.
               (2) If this Notice of Retraction is for fewer than all of the
shares represented by the Certificate, a certificate representing the remaining
share(s) of the Corporation represented by the Certificate will be issued and
registered in the name of the shareholder as it appears on the register of the
Corporation, unless the share transfer power on the reverse side of the
Certificate is duly completed in respect of such share(s).

- 2 -